Citation Nr: 1030628	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic headaches, as 
secondary to PTSD.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for hypertension, as secondary to service-connected diabetes 
mellitus. 

6.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for erectile dysfunction, as secondary to service-connected 
diabetes mellitus.

7.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a right eye disability, as secondary to service-connected 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The acquired psychiatric disorder to include PTSD issue has been 
recharacterized.  The scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
low back disability began years after service, and was not caused 
by any incident of service.

2.  The preponderance of the evidence shows that the Veteran's 
bilateral knee disability began years after service, and was not 
caused by any incident of service.

3.  The Veteran participated in combat during service; is in 
receipt of the Combat Action Ribbon; has not been diagnosed with 
PTSD; and the preponderance of the medical evidence shows that 
his currently-diagnosed psychiatric disorders are not due to 
service.

4.  The Veteran is not in receipt of service connection for any 
psychiatric disorder to include PTSD; secondary service 
connection cannot be granted for chronic headaches as secondary 
to an acquired psychiatric disorder.

5.  In November 2004, the RO denied service connection for 
hypertension and erectile dysfunction, to include as secondary to 
service-connected diabetes mellitus.  The Veteran was notified of 
that decision in a letter dated later that month, he did not 
timely appeal, and that decision is now final.

6.  The evidence presented since the November 2004 denial action 
does not relate to an unestablished fact necessary to establish 
the claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for hypertension 
and erectile dysfunction, to include as secondary to service-
connected diabetes mellitus.

7.  In March 2006, the RO denied service connection for vision 
problems, to include as secondary to service-connected diabetes 
mellitus.  The Veteran was notified of that decision in a letter 
dated later that month, he did not timely appeal, and that 
decision is now final.

8.  The evidence presented since the March 2006 denial action 
does not relate to an unestablished fact necessary to establish 
the claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for right eye 
disability, to include as secondary to service-connected diabetes 
mellitus.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for an acquired 
psychiatric disorder to include PTSD have not been met. 38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria for service connection for chronic headaches, as 
secondary to PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).

5.  New and material evidence has not been received, and the 
claim for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

6.  New and material evidence has not been received, and the 
claim for service connection for a erectile dysfunction, to 
include as secondary to service-connected diabetes mellitus is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

7.  New and material evidence has not been received, and the 
claim for service connection for a right eye disability, to 
include as secondary to service-connected diabetes mellitus is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the service connection claims, the RO provided the 
appellant pre-adjudication notice by letter dated in December 
2007. 

Regarding the petitions to reopen the hypertension and erectile 
dysfunction claims, the RO provided the Veteran pre-adjudication 
notice by letter dated in December 2007.  Regarding the petition 
to reopen the right eye disability claim, the RO provided the 
Veteran pre-adjudication notice by letter dated in June 2008.  VA 
also has an obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim, and of the reasons for the previous denial.  
The letter informed the Veteran of the criteria for service 
connection, and told him that he had to submit new and material 
evidence to reopen his claim, including new and material evidence 
of a current disability, as well as medical evidence showing that 
the claimed condition was incurred in service.  He was informed 
what constituted new evidence and what constituted material 
evidence.  This essentially complies with the requirements set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

All the notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

The RO obtained a medical opinions as to presence, etiology, and 
severity of the Veteran's acquired psychiatric disorders.  As to 
any duty to provide an examination and/or seek a medical opinion 
for his low back and bilateral knee claims, in the case of a 
claim for disability compensation the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, 
there is no evidence that the Veteran experienced any low back or 
bilateral knee disability in service, and the first evidence of 
such disabilities is in 2002, almost 33 years after separation 
from service.  Regarding his chronic headaches claim, as he is 
not in receipt of service connection for an acquired psychiatric 
disorder, entitlement to secondary service connection for the 
disability must be denied as a matter of law.  Regarding the 
petitions to reopen, in the absence of new and material evidence, 
VA need not provide a medical examination or medical opinion.  
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).  
Therefore, examinations are not necessary to decide these claims.  
See Duenas v. Principi, 18 Vet. App. 512, 518 (2004).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

A.  Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree with 
one year following service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service, or an applicable presumption period, 
then a showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.


1.  Low Back and Bilateral Knee Disabilities

Regarding his currently diagnosed low back and bilateral knee 
disabilities, there is no competent evidence that the Veteran 
sustained these disabilities in service or that they are related 
to service.  There is no evidence of record other than the 
Veteran's assertions that provides a nexus between service and 
the Veteran's current disabilities.  There was no in-service 
diagnosis of the disabilities.  Degenerative joint disease is 
first noted in treatment records in 2002, more than 30 years 
post-service.  

The Veteran genuinely believes that his current low back and knee 
disabilities were incurred in service.  The Veteran is competent 
to comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of his 
low back and knee disabilities, and his views are of no probative 
value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

2.  An Acquired Psychiatric Disorder to Include PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting evidence 
that the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnosis 
of PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy," as established by recognized 
military combat citations or other official records. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996).  A Department of Defense (DD) Form 215, 
Correction to the DD Form 214, Certificate of Release or 
Discharge from Active Duty, indicates that the Veteran was 
awarded a Combat Action Ribbon.  Thus his exposure to combat 
stressors is conceded.

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of an acquired psychiatric 
disorder.  A VA examination was conducted in June 2008.  The VA 
examiner noted that the Veteran was awarded the Combat Action 
Ribbon, participated in combat, and has not been diagnosed with 
PTSD by medical personnel.  The examiner stated that he was 
unable to make a diagnosis of PTSD.  He also opined that the 
currently diagnosed psychiatric disorders, depression and 
cognitive deficit, were not likely secondary to military trauma.  
The likely etiology was thought to be alcohol dependence (in 
remission) or a recent mild stroke, or a combination of the two.

In the absence of medical evidence of a diagnosis of PTSD, there 
is no valid claim for service connection for the disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Finally, service 
connection for an acquired psychiatric disorder is not warranted 
as there is no competent evidence linking a currently-diagnosed 
psychiatric disorder to service.  

The Veteran genuinely believes that his acquired psychiatric 
disorders were incurred in service.  The Veteran is competent to 
comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of his 
acquired psychiatric disorders and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the Veteran's 
claims file and provided the reasons for his opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

To the extent that the Veteran declares that he has PTSD, it is 
not a condition under case law where lay observation has been 
found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.

3.  Conclusion

The preponderance of the evidence is against the service 
connection claims; there is no doubt to be resolved; and service 
connection is not warranted. 

4.  Chronic Headaches

The Veteran requests service connection for chronic headaches, 
claiming that his acquired psychiatric disorder caused the 
disability.  Secondary service connection can only be established 
after a finding that there is an underlying service-connected 
disability.  See 38 C.F.R. § 3.310.  In this case, the Veteran is 
not service connected for an acquired psychiatric disorder.  

Since the Veteran is not service connected for an acquired 
psychiatric disorder, secondary service connection cannot be 
established for any disability related thereto.

As the disposition of the secondary service connection claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a consequence, 
service connection on a secondary basis for chronic headaches is 
not warranted.  38 C.F.R. § 3.310(a), (b).



B.  Petitions to Reopen

In a November 2004 decision, the RO denied service connection for 
hypertension and erectile dysfunction, on a direct basis and as 
secondary to service-connected diabetes mellitus.  The RO noted 
that the conditions were not shown in the service treatment 
records.  Of record is a VA examination in October 2004 which 
rendered opinions that the Veteran's severe essential 
hypertension predated his diabetes mellitus and was not secondary 
to it, and that it was less likely as not that the Veteran's and 
erectile dysfunction was due to his service-connected diabetes 
mellitus.  

The Veteran was notified of the decisions later that month, but 
he did not appeal within one year of that notice and the 
decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  

In a March 2006 decision, the RO denied service connection for 
vision problems, on a direct basis and as secondary to service-
connected diabetes mellitus.  The RO noted that the conditions 
were not shown in the service treatment records.  Of record is a 
VA examination in December 2005 which found the Veteran's 
corrected visual acuity was 20/20 bilaterally, and the examiner 
opined that the Veteran had diabetes mellitus with no ocular 
complications.  The Veteran was notified of the decision later 
that month, but he did not appeal within one year of that notice 
and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  

When a claim is the subject of a prior final denial, it may be 
reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the RO's 
action regarding this issue.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits of 
the claim, but only after ensuring that VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

"New" evidence is defined as evidence not previously submitted to 
agency decision makers, and "material" evidence is evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995.

The Veteran attempted to reopen his claims.  Of record, are 
current treatment records and the Veteran's contentions.

Medical evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter of 
medical nexus (i.e., a connection to an in-service event), does 
not constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).  

The Veteran's assertions that he currently suffers from these 
conditions due to his service-connected diabetes mellitus are 
cumulative of previous assertions and are, therefore, not new.  

Based on the foregoing, the Board concludes that the Veteran has 
not submitted new and material evidence and his claims for 
service connection for a hypertension, erectile dysfunction, and 
right eye disability are not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a bilateral knee disability 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.

Entitlement to service connection for chronic headaches, as 
secondary to PTSD is denied.

The Veteran's application to reopen a previously denied claim of 
service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus is denied.

The Veteran's application to reopen a previously denied claim of 
service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus is denied.

The Veteran's application to reopen a previously denied claim of 
service connection for a right eye disability, to include as 
secondary to service-connected diabetes mellitus is denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


